DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to Applicant’s AMENDMENT UNDER 37 C.F.R. § 1.111, filed November 25, 2020.  Claims 1, 2, 5-7, 10-12 and 15-26 are pending.
Response to Arguments
In view of Applicant’s amendment to the title of the invention (AMENDMENT, page 2), the objection to the title as set forth in the prior Office action dated September 30, 2020, page 2, is withdrawn.
Applicant’s arguments, see AMENDMENT, pages 9-11, with respect to the rejections of claims 1, 2, 6, 7, 11 and 12 under 35 U.S.C. 102(a)(1), and claims 3, 8 and 13 under 35 U.S.C. 103, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly-cited U.S. Patent Application Publication 2020/0383174 (hereinafter “Ogiwara”).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6, 7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0048803 (hereinafter “Morita”) in view of Ogiwara.
Regarding claim 1, Morita discloses a communication apparatus for data communication with a plurality of external devices (communication device, such as a digital camera, a personal computer, a tablet computer, a mobile telephone, a smart phone, a PDA, a game device, or the like (paragraph [0013]) communicable with a first external device (paragraph [0028]) and a second external device (paragraph [0030])), the communication apparatus comprising: a communication interface configured to perform wired communication and wireless communication with the plurality of external devices (communication device includes first communication unit 207 and second communication unit 208 for executing wireless communication, and third communication unit 209 for executing wired communication (paragraph [0023])); and processing circuitry configured to: determine whether the plurality of external devices is connected via the wired communication or the wireless communication (control unit 203 detects a state of communication by the first communication unit with the first external device, for example by querying the first communication unit (paragraph [0028]) and determines whether the first communication unit has established a low-speed wireless communication connection with the first external device based on a result of the detection (paragraph [0029]); control unit determines whether a connection by the second external device with respect to the third communication unit has been detected (paragraph [0030])); and switch a connection destination from one external device to another external device of the plurality of external devices when the one external device is connected via one of the wired communication and the wireless communication and the processing circuitry receives a connection request from the another external device via the other of the wired communication and the wireless communication (if the control 
 	Morita does not expressly disclose the limitation: wherein the communication interface is further configured to transmit a connection state change notification, which includes a connection stop notification, to the one external device when the connection destination is switched to the another external device.
 	Ogiwara discloses a communication device including a communication part configured to establish a connection to either a first device or a second device.  Notification part 1133 transmits to the first device 20 a temporary disconnect notice to temporarily stop the connection to the first device in a simple switching mode to switch the connection from the first device 20 to the second device 30 (paragraph [0114]).  It would be desirable for a user at the external device being disconnected to be made aware of stoppage of a connection state of the device, so that he/she is not left to wonder whether there are any delays in the communication of data.  Therefore, one of ordinary skill in the art would have been motivated to combine this teaching with Morita, so that the external device connectable to a communication apparatus may be informed of stoppage of a connection state.
 	Regarding claim 2, Morita disclose wherein the processing circuitry switches the connection destination from the one external device to the another external device when 
 	Regarding claim 6, Morita discloses a communication method for performing data communication with a plurality of external devices via wired communication or wireless communication (communication device, such as a digital camera, a personal computer, a tablet computer, a mobile telephone, a smart phone, a PDA, a game device, or the
like (paragraph [0013]) communicable with a first external device (paragraph [0028]) and a second external device (paragraph [0030])), the method comprising: determining whether the plurality of external devices is connected via the wired communication or the wireless communication (control unit 203 detects a state of communication by the first communication unit with the first external device, for example by querying the first communication unit (paragraph [0028]) and determines whether the first communication unit has established a low-speed wireless communication connection with the first external device based on a result of the detection (paragraph [0029]); control unit determines whether a connection by the second external device with respect to the third communication unit has been detected (paragraph [0030])); and switching a connection 
	Morita does not expressly disclose the limitation: transmitting a connection change state notification to the one external device when the connection destination is switched to the another external device by the switching, the connection state change notification including a connection stop notification.
 	As set forth above regarding claim 1, Ogiwara discloses a communication device including a communication part configured to establish a connection to either a first device or a second device.  Notification part 1133 transmits to the first device 20 a temporary disconnect notice to temporarily stop the connection to the first device in a simple switching mode to switch the connection from the first device 20 to the second device 30 (paragraph [0114]).  It would be desirable for a user at the external device being disconnected to be made aware of stoppage of a connection state of the device, so that he/she is not left to wonder whether there are any delays in the communication 
 	Regarding claim 7, Morita discloses wherein the switching switches the connection destination from the one external device to the another external device when the one external device is connected via the wireless communication and the connection request from the another external device is received via the wired communication (if the control unit detects that the first communication unit has established a low-speed wireless communication connection (paragraph [0029]) and further determines that a connection by the second external device with respect to the third communication unit has been detected (paragraph [0030]), then the control unit disconnects the low-speed wireless communication connection by the first communication unit, and allows the wired communication by the third communication unit (paragraph [0031])).
 	Regarding claim 11, Morita discloses a non-transitory storage medium storing a plurality of instructions (non-transitory computer-readable storage medium provides computer executable instructions to a computer (paragraph [0077])) which, when executed by one or more processors, cause the processors to perform a communication method for performing data communication in connection with a plurality of external devices (communication device, such as a digital camera, a personal computer, a tablet computer, a mobile telephone, a smart phone, a PDA, a game device, or the like (paragraph [0013]) communicable with a first external device (paragraph [0028]) and a second external device (paragraph [0030])), the method comprising: performing wired 
	Morita does not expressly disclose the limitation: transmitting a connection change state notification to the one external device when the connection destination is switched to the another external device by the switching, the connection state change notification including a connection stop notification.
 	As set forth above regarding claim 1, Ogiwara discloses a communication device including a communication part configured to establish a connection to either a first device or a second device.  Notification part 1133 transmits to the first device 20 a temporary disconnect notice to temporarily stop the connection to the first device in a simple switching mode to switch the connection from the first device 20 to the second device 30 (paragraph [0114]).  It would be desirable for a user at the external device being disconnected to be made aware of stoppage of a connection state of the device, so that he/she is not left to wonder whether there are any delays in the communication of data.  Therefore, one of ordinary skill in the art would have been motivated to combine this teaching with Morita, so that the external device connectable to a communication apparatus may be informed of stoppage of a connection state.
 	Regarding claim 12, Morita discloses wherein the switching switches the connection destination from the one external device to the another external device when the one external device is connected via the wireless communication and the connection request from the another external device is received via the wired communication (if the control unit detects that the first communication unit has established a low-speed wireless communication connection (paragraph [0029]) and .
Allowable Subject Matter
Claims 5, 10 and 15-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
 	Regarding claim 5, the cited prior art fails to disclose or suggest Applicant’s communication apparatus according to claim 1, “wherein the communication interface transmits, after the connection destination is switched to the another external device and the one external device receives the connection stop notification, a connection restart notification to the another external device.”
 	Claim 17 depends from claim 5.
 	Claims 10 and 15, drawn to a communication method and non-transitory storage medium, respectively, similarly recite the allowable subject matter of communication apparatus claim 5.
 	Claims 21 and 25 depends from claims 10 and 15, respectively.
 	Regarding claim 16, the cited prior art fails to disclose or suggest Applicant’s communication apparatus according to claim 1, “wherein the connection stop 
 	Claims 18 and 19 depend from claim 16.
 	Claims 20 and 24, drawn to a communication method and non-transitory storage medium, respectively, similarly recite the allowable subject matter of communication apparatus claim 16. 	
 	Claims 22 and 23 depend from claim 20, and claim 26 depends from claim 24.
Conclusion
In view of new grounds of rejection not necessitated by amendment, this Office action is non-final.


 
 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436.  The examiner can normally be reached on Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS D LEE/Primary Examiner, Art Unit 2677